      Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 1 of 40




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------x
                                       :
 ALLIANZ GLOBAL INVESTORS GMBH, et :                           Case No. 1:18-cv-10364
 al.,                                  :
                                       :
                           Plaintiffs, :
                                       :
             v.                        :
                                       :
 BANK OF AMERICA CORPORATION, et       :
 al.,                                  :                                            2/24/2021
                                       :
                         Defendants. :

-----------------------------------------------------------x

                 STIPULATION AND            SECOND AMENDED
                           ORDER OF CONFIDENTIALITY

        IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure, by and among the parties hereto, through their undersigned counsel, that

the following provisions of this Stipulation and Order of Confidentiality (the “Stipulation and

Order”) govern disclosure and use by the parties of all documents, including but not limited to

electronically stored information (“ESI”), testimony, exhibits, interrogatory answers, responses to

requests to admit, and any other materials and information produced or provided, in the above-

referenced Action (the “Action”).

        DEFINITIONS.

                 1.1      Party: Any named party to this Action, including its officers, directors, and

employees.

                 1.2      English Party: Any named party to the English Action, including its

officers, directors, and employees.



                                                         1
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 2 of 40




               1.3     English Action: The action in England, titled Allianz Global Investors

GmbH and Ors v. Barclays Bank plc and Ors, Claim No. CL-2018-000840.

               1.4     Discovery Material: All documents, items, or other information, regardless

of the medium or manner generated, stored, or maintained (including, without limitation,

testimony, transcripts, or tangible things) that are produced or generated in disclosures, early

discovery ordered by the Court, or responses to discovery requests in this Action.

               1.5     “Confidential” Information or Items: Information (regardless of how

generated, stored, or maintained), testimony, or tangible things obtained during discovery in this

Action that the Disclosing Party reasonably and in good faith believes contains or would disclose

non-public, confidential, personal, proprietary, financial, customer, client or commercially

sensitive information, confidential trade secrets or non-public research that requires the protections

provided in this Stipulation and Order, including, but not limited to, any information that

constitutes confidential information under Federal Rule of Civil Procedure 26(c) or applicable laws

or regulations. “Confidential” Information includes information (including Personal Data as

defined in section 1.11) of which applicable law - foreign or domestic - requires the equivalent of

“Confidential” treatment as set forth in this Stipulation. “Confidential” Information shall not

include information that is public or that after disclosure becomes public other than by an act or

omission of the Receiving Party.

               1.6     “Highly Confidential” Information or Items: “Confidential” Information or

Items that the Disclosing Party reasonably and in good faith believes contains (a) material

regarding trading and investment strategies, pricing and cost information, customer lists, business

strategy, trade secrets and other commercial or financial information, the disclosure of which to

another Party or non-party would create a substantial risk of causing the Disclosing Party to suffer



                                                  2
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 3 of 40




significant competitive or commercial disadvantage; or (b) Personal Data, as defined in section

1.11, including, but not limited to, social security numbers; home telephone numbers and

addresses; tax returns; medical, personal credit and banking information; and personal financial

information. “Highly Confidential” Information shall not include information that is public or that

after disclosure becomes public other than by an act or omission of the Receiving Party or by a

person who has no legal right to make the information public. “Highly Confidential” information

also includes information as to which applicable law — foreign or domestic — requires the

equivalent of “Highly Confidential” treatment as set forth in this Stipulation. Examples of such

laws potentially include but are not limited to: the English law of confidence (created by the courts

rather than by statute, and including its equivalents in other common law legal systems); laws

implementing Regulation (EU) 2016/679, the General Data Protection Regulation (including but

not limited to the Data Protection Act 2018 (c. 12) (United Kingdom personal information));

French Bank Secrecy Statute (Article L.511-33 of the French Monetary and Financial Code); the

French Information Technology, Data Files and Civil Liberties Act (Law no. 78-17 dated 6 January

1978) as amended by Act No. 2018-493 dated 20 June 2018 on Personal Data Protection; the

Japanese law of customer confidentiality (also created by the courts); Section 47 (and related

provisions) of the Banking Act (Cap. 19) of Singapore; and the Swiss Federal Act on Banks and

Savings Banks 1934, in each case as amended.

               1.7     Interbank Chat Documents: Copies of emails, instant messages, chat room

transcripts, transcripts of trader’s phone calls or similar Discovery Materials that constitute or

record communications exchanged, transmitted or otherwise shared between or among personnel at

different banks. For the avoidance of doubt, but without prejudice to any Party’s right to challenge

any designation of materials as “Confidential” or “Highly Confidential,” Discovery Material that



                                                 3
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 4 of 40




was exchanged, transmitted or shared only among the same defendant’s personnel shall not be

deemed to have been “exchanged, transmitted or otherwise shared between or among FX trading

personnel at different banks” and shall not be deemed to constitute “Interbank Chat Documents.”

               1.8     Disclosing Party: A Party or non-party that produces Discovery Material in

this Action.

               1.9     Receiving Party: A Party that receives Discovery Material from a

Disclosing Party in this Action.

               1.10    Designating Party: A Party or non-party that designates Discovery Material

as “Confidential” or “Highly Confidential.”

               1.11    Personal Data: Any information that a Party believes in good faith to be

subject to federal, state or foreign data protection laws or other privacy obligations. Personal Data

constitutes materials requiring special protection.      Examples of such data protection laws

potentially include but are not limited to: The Health Insurance Portability and Accountability Act

and the regulations thereunder, 45 CFR Part 160 and Subparts A and E of Part 164 (medical

information); laws implementing Regulation (EU) 2016/679, the General Data Protection

Regulation (including but not limited to the Data Protection Act 2018 (c. 12) (United Kingdom

personal information)); French Bank Secrecy Statute (Article L.511-33 of the French Monetary

and Financial Code); the French Information Technology, Data Files and Civil Liberties Act (Law

no. 78-17 dated 6 January 1978) as amended by Act No. 2018-493 dated 20 June 2018 on Personal

Data Protection; the Japanese Amended Act on the Protection of Personal Information, dated 30

May 2017; the Personal Data Protection Act 2012 of Singapore; and the Federal Act on Data

Protection of 1992 (Swiss personal information). Nothing in this paragraph shall be used to imply

that any law permits, or does not permit, the production of certain data, regardless of whether such



                                                 4
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 5 of 40




data is designated as “Personal Data.”

                1.12    Protected Material: Any Discovery Material that is designated as

“Confidential” or “Highly Confidential.”

                1.13    Outside Counsel: Attorneys, paralegals, and employees who are retained by

a Party to represent or advise a Party in this Action, including contract attorneys retained for

document review.

                1.14    English Outside Counsel: Attorneys, paralegals, and other law firm

personnel and employees who are retained by an English Party to represent or advise an English

Party in the English Action, including contract attorneys retained for document review.

                1.15    In-House Counsel: Attorneys, paralegals, other legal department personnel

and compliance department personnel who are employees of a Party, to whom disclosure of

Discovery Material is reasonably necessary for this litigation.

                1.16    English In-House Counsel: Attorneys, paralegals, other legal department

personnel and compliance department personnel who are employees of an English Party, to whom

disclosure of Discovery Material is reasonably necessary for the English Action.

                1.17    Counsel (without qualifier): Outside Counsel and In-House Counsel (as

well as their support staffs).

                1.18    Principal: An owner, officer, director, or executive of any Party whose

identity as an owner, officer, director, or executive has been disclosed to all other Parties.

                1.19    Expert: A person who (i) is not an owner, director, officer, or employee of

a Party, (ii) has specialized knowledge or experience in a matter pertinent to this litigation, and

(iii) has been retained by a Party or its Counsel to serve as an expert witness or as a consultant in

the prosecution or defense of this Action, including his or her employees and support personnel.



                                                  5
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 6 of 40




This definition includes, without limitation, professional jury or trial consultants retained in

connection with this Action.

                1.20    English Expert: A person who (i) is not an owner, director, officer, or

employee of an English Party, (ii) has specialized knowledge or experience in a matter pertinent

to this litigation, and (iii) has been retained by an English Party or its counsel to serve as an expert

witness or as a consultant in the prosecution or defense of the English Action, including his or her

employees and support personnel. This definition includes, without limitation, professional jury

or trial consultants retained in connection with the English Action.

                1.21    Overlapping Party: A defendant family with both (a) individual affiliates

that are a Party in the Action, and (b) individual affiliates that are an English Party in the English

Action (e.g., Barclays, Citi, etc.), or a plaintiff family with both (a) individual affiliates or funds

that are a Party in the Action, and (b) individual affiliates or funds that are an English Party in the

English Action (e.g., Allianz, PIMCO, etc.).

                1.22    Non-Overlapping Party: A defendant family that has individual affiliates

that are a Party in the Action, but no affiliates that are an English Party in the English Action (e.g.,

Goldman Sachs, Morgan Stanley, etc.), or a plaintiff family that has individual affiliates or funds

that are a Party in the Action, but no affiliates or funds that are an English Party in the English

Action (e.g., BlackRock).

                1.23    Professional Vendors: Persons or entities that provide litigation support

services (e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations;

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.




                                                   6
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 7 of 40




        2.      USE OF DISCOVERY MATERIALS IS LIMITED TO THIS CASE. Subject to the

provisions of paragraphs 3, 13 and 15, Discovery Material may be used by the Receiving Party solely

for purposes of the prosecution or defense, including any settlement thereof, of this Action, and for no

other purpose whatsoever.

        3.      ACCESS TO DISCOVERY MATERIAL PRODUCED BY OVERLAPPING

PARTIES. For the sake of clarity, notwithstanding any other provision herein, it is not a violation

of the terms of this Stipulation and Order for English Outside Counsel, English In-House Counsel,

English Experts, or Professional Vendors working on the English Action to access Discovery

Material—even Protected Material—subject to the following terms:

                        a)      for the purpose of this paragraph 3 only, the defined terms

“Discovery Material” and “Protected Material” shall exclude deposition testimony and

accordingly paragraph 3 shall not permit English Outside Counsel, English In-House Counsel,

English Experts, or Professional Vendors working on the English Action to access deposition

testimony that has been obtained in or may otherwise be available for use in the Action;

                        b)      the Discovery Material are documents produced in this Action by an

Overlapping Party and bear a Bates stamp associated with productions from an Overlapping Party;

                        c)      such access is for purposes of this Action, the English Action, or

both simultaneously; and

                        d)      the English Outside Counsel, English In-House Counsel, English

Experts, and Professional Vendors working on the English Action who access Discovery Material

pursuant to this paragraph 3 first have executed the Acknowledgement subjecting themselves to

the jurisdiction of this Court solely for the enforcement of the Stipulation and Order and agreeing

to be bound by the requirements of this Stipulation and Order with respect to any Protected



                                                   7
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 8 of 40




Material.

                      For the avoidance of doubt, notwithstanding the foregoing, (i) an English

Party, English Outside Counsel, English In-House Counsel, English Experts, and Professional

Vendors working on the English Action shall not access, use or rely on in the English Action

Discovery Material that was originally produced by a Non-Overlapping Party in In Re Foreign

Exchange Benchmark Rates Antitrust Litigation, No. 1:13-cv-07789 (LGS) (SDNY), this Action,

or another action (i.e., Discovery Material that has a Bates stamp associated with productions from

a Non-Overlapping Party), even if a version or copy of that Discovery Material was reproduced

by an Overlapping Party in this Action; and (ii) Discovery Material that has not been independently

produced in the English Action, or otherwise independently obtained by the Receiving Party

pursuant to the provisions of paragraph 13, shall not be used in any court filings, submissions,

hearings, depositions, or trial in the English Action, provided that the fact that a party obtained

access to, and knowledge of, Discovery Material pursuant to this paragraph shall not in any way

preclude them from seeking disclosure of that material from an Overlapping Party in the English

Action.

          4.   DESIGNATING MATERIAL. The Disclosing Party may, subject to the provisions

of this Stipulation and Order, designate Discovery Material as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL.” The Disclosing Party shall apply a confidentiality designation

only when the party has a reasonable, good faith basis that the information so designated

constitutes “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” material.                     The protections

conferred by this Stipulation and Order cover not only the protected information itself, but also

any information copied or extracted therefrom, as well as copies, excerpts, summaries, or

compilations thereof, plus testimony, conversations, or presentations by Parties or Counsel to or



                                                8
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 9 of 40




in court or in other settings that might disclose Protected Material to persons not authorized to

receive such material. Where the designation of “Confidential” or “Highly Confidential” is based

on the presence of Personal Data, the Disclosing Party may designate the material as “PERSONAL

DATA - CONFIDENTIAL” or “PERSONAL DATA – HIGHLY CONFIDENTIAL,”

respectively.

                4.1   Manner and Timing of Designations: Except as otherwise provided in this

Stipulation and Order or as otherwise stipulated or ordered, Discovery Material must be designated

for protection under this Stipulation and Order by clearly designating the material before it is

disclosed or produced.

                4.2   The designation of materials as either “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL” shall be made as follows:

                      a)      For ESI, by either (1) imprinting “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL” on the face of each page of a document so designated; (2) affixing a stamp with

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the medium on which the electronic data

is stored when copies are delivered to a Receiving Party; or (3) designating the production as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” in the transmittal cover letter.

                      b)      For    produced       documents,   by    imprinting    the   words

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the face of each page of a document so

designated or in a similarly conspicuous location for non-document materials.

                      c)      For written discovery responses, by imprinting the words

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” next to or above any response to a

discovery request or on each page of a response.

                      d)      For depositions, by indicating in the record at the deposition which



                                                9
         Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 10 of 40




portions of the transcript and/or responses shall be treated as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL.” Alternatively, within thirty (30) days after receipt of the transcript or

recording of such deposition or other pretrial or trial proceeding, the offering or sponsoring Party

may designate such transcript or recording or any portion or portions thereof as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by notifying all Parties, in writing, of the

specific pages and lines of the transcript or recording that should be treated as Confidential

Discovery Material or Highly Confidential Discovery Material. All transcripts or recordings of

depositions shall be treated as “HIGHLY CONFIDENTIAL” for thirty (30) days after receipt of

the transcript or recording or until written notice of a designation is received, whichever occurs

first.

                       e)     For all other Discovery Material, by placing or affixing on each page

of such material (in such manner as will not interfere with the legibility thereof) a

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” designation.

                       f)     The same procedures as set forth in this section 4.2 shall apply to

the designation of material as “PERSONAL DATA - CONFIDENTIAL” and “PERSONAL

DATA - HIGHLY CONFIDENTIAL.”

                4.3    Upward Designation of Information or Items Produced by Other Parties or

Non-Parties: Subject to the standards of paragraph 4, a Party may upward designate (i.e., change

any Discovery Material produced without a designation to a designation of “Confidential” or

“Highly Confidential” or designate any Discovery Material produced as “Confidential” to a

designation of “Highly Confidential”) any Discovery Material produced by another party or

nonparty, provided that said Discovery Material contains the upward designating Party’s own trade

secrets or other confidential research, development, financial, personal, or commercially sensitive



                                                10
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 11 of 40




information, or otherwise is entitled to protective treatment under Federal Rule of Civil Procedure

26(c) or other law, foreign or domestic.

                4.3.1   Upward designation shall be accomplished by providing written notice to

all Parties identifying (by Bates number or other individually identifiable information) the

Discovery Material to be re-designated within thirty (30) days of production by the Disclosing

Party. Failure to upward designate within thirty (30) days of production, alone, will not prevent a

Party from obtaining the agreement of all Parties to upward designate certain Discovery Material

or from moving the Court for such relief. Any Party may object to the upward designation of

Discovery Material pursuant to the procedures set forth in paragraph 10 regarding challenging

designations.

                4.3.2   In addition, it is possible that a Party may conclude that certain Personal

Data should be given alternative or additional protections beyond those afforded by this Stipulation

and Order, in which event the Parties shall meet and confer in good faith in order to try to arrive

at a mutually agreeable solution, and if unsuccessful, shall present the issue to the Court for

resolution. However, nothing in this paragraph shall prevent any Discovery Material that has

already been produced from being shown to a deponent at his or her deposition consistent with the

terms of this Stipulation and Order unless a request for alternative or additional protections for that

specific Discovery Material has been made in writing at least five (5) business days prior to the

date of the deposition. Nothing in this paragraph shall be used to imply that any particular law

applies or does not apply, or that any applicable law would or would not permit the production of

certain data.




                                                  11
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 12 of 40




       5.      DISCLOSURE OF DISCOVERY MATERIAL PROTECTED BY THE

ATTORNEY-CLIENT PRIVILEGE, WORK PRODUCT DOCTRINE OR FOREIGN LAW.

               5.1     This Stipulation and Order is without prejudice to any Disclosing Party’s

right to assert that any Discovery Material is subject to any applicable claim of privilege or

protection, including, but not limited to, the attorney-client privilege and work product doctrine,

and is without prejudice to any other party’s right to contest such a claim of privilege or protection.

               5.2     Consistent with Federal Rule of Evidence 502(d), if a Party or non-party

notifies any other Party that it disclosed Discovery Material that is protected from disclosure under

(a) the attorney-client privilege, the work product doctrine, or any other applicable privilege or

immunity (“Privileged Material”) or (b) foreign data protection or bank secrecy laws (“Foreign Law

Protected Material”), the disclosure, through inadvertence of otherwise, shall not constitute nor be

deemed a waiver or forfeiture in whole or in part of the applicable privilege or protection in this

Action or any other federal or state proceeding, either as to the specific material or information

disclosed or as to any of the material or information relating thereto or on the same or related

subject matter. This Stipulation and Order shall be interpreted to provide the maximum protection

allowed by Federal Rule of Evidence 502(d). The provisions of Federal Rule of Evidence 502(b)

are inapplicable to the disclosure of Privileged Material under this Stipulation and Order.

               5.3     If the Disclosing Party believes that Privileged Material was produced, the

Disclosing Party shall notify in writing any party to which it produced the material of the claim of

privilege or protection and the basis for such claim to the extent required by Federal Rule of Civil

Procedure 26 (a “Privileged Material Notice”).

                       5.3.1. Within five (5) business days of receipt of a Privileged Material

Notice, the party to whom the Privileged Material was produced shall provide a certification of



                                                  12
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 13 of 40




Counsel that all such disclosed Discovery Material (and any copies thereof and any work product

reflecting the contents of the Privileged Material) has been sequestered (as provided below),

returned, or destroyed, and shall not use such items for any purpose until further order of the Court.

The obligation to destroy Privileged Material does not apply to material stored in a manner that

makes it unreasonably difficult to destroy, in particular material that is (i) stored on backup storage

media made in accordance with regular data backup procedures for disaster recovery purposes or

(ii) located in the email archive system or archived electronic files of departed employees, but such

retained material shall be treated in accordance with the Stipulation and Order. Notwithstanding

the foregoing, the Receiving Party may sequester a copy of relevant Privileged Material, in a secure

medium that is segregated from any general document depositories that Receiving Party has

established, for purposes of evaluating the claim of privilege, and of bringing a good faith motion

for an order allowing use of such Privileged Material in this Action as provided in paragraph 5.5

below, which motion (unless the Disclosing and Receiving Party otherwise agree) must be brought,

under seal, within 30 days of receipt of the Privileged Material Notice.

               5.4     If the Receiving Party determines that it has received Discovery Material

that constitutes Privileged Material, the Receiving Party shall destroy or return all copies of such

Discovery Material to the Disclosing Party within ten (10) business days of the discovery of such

information and shall provide a certification of Counsel that all such disclosed Discovery Material

(and any copies thereof and any work product reflecting the contents of the Privileged Material)

has been returned or destroyed, and shall not use such items for any purpose until further order of

the Court. When appropriate, the Disclosing Party will provide a redacted version of such

Discovery Material to the Receiving Party within five (5) business days of the discovery of such

Discovery Material. Nothing in this Stipulation and Order overrides any attorney’s ethical



                                                  13
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 14 of 40




responsibilities to refrain from examining or disclosing materials that the attorney knows or

reasonably should know to be privileged and to inform the Disclosing Party that such materials

have been produced.

               5.5     Should the party to whom the Privileged Material or Foreign Law Protected

Material was produced seek to challenge the designation, redaction, or proposed redaction of such

material as privileged or protected, it shall notify the Disclosing Party in writing and not use the

Privileged Material or disclose the Privileged Material or previously unredacted Foreign Law

Protected Material until the claim is resolved. Following the receipt of any objection, the objecting

party and the Disclosing Party shall meet and confer in an effort to resolve any disagreement

regarding the Disclosing Party’s designation, redaction, or proposed redaction of the material as

privileged or protected. If the parties cannot resolve their disagreement, the objecting party shall

promptly present the issue to the Court for a determination of the Disclosing Party’s claim of

privilege or protection. The production of Privileged Material or Foreign Law Protected Material,

whether inadvertent or otherwise, shall not itself serve as the basis of the motion. While any such

motion is pending, the Discovery Material subject to that motion will be treated as privileged or

protected until the Court rules. If the Court determines that such material is privileged, the

Receiving Party shall (to the extent it has not already done so, e.g. as required under section 5.3.1),

return or destroy such disclosed Privileged Material and all copies thereof within (5) five business

days of the Court’s ruling. Nothing in this Stipulation and Order limits the right of any party to

petition the Court for an in camera review of the Privileged Material or Foreign Law Protected

Material.

               5.6     If a Party intends to file (or reference in any court submission) any

“Confidential,” “Highly Confidential,” “Personal Data - Confidential” or “Personal Data - Highly



                                                  14
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 15 of 40




Confidential” document, and there is insufficient time prior to filing for the parties to meet and

confer as to any redactions (or additional redactions) the Disclosing Party may wish to make to the

document pursuant to Section 5.7, the filing Party shall seek to have the document filed under seal.

Any such request should advise the Court that, under this Section, the Disclosing Party has up to

five (5) business days to propose redactions (or further redactions) to the document(s). To the

extent the Disclosing Party believes it needs more than five (5) business days to submit proposed

redactions (or further redactions) to the Court, it may seek a reasonable extension from the Court.

It is the burden of the Party seeking protection under this order to demonstrate that the redactions

are appropriate.

               5.7     For avoidance of doubt, and notwithstanding anything herein to the

contrary, any Party may elect to produce documents designated as “Confidential,” “Highly

Confidential,” “Personal Data - Confidential” or “Personal Data - Highly Confidential” pursuant

to this Stipulation and Order without redactions (or with limited redactions) for privilege, Personal

Data (as defined in paragraph 1.11), or Foreign Law Protected Material. Any such disclosure shall

not constitute nor be deemed a waiver or forfeiture in whole or in part of the applicable privilege

or protection in this Action or any other federal or state proceeding. At any time after production,

but before any ruling on the propriety of redactions in a document, including before any document

so designated is made public (including before being filed on the public docket or referenced in

any court submission), the Disclosing Party may apply redactions (or additional redactions) to any

such documents. If redactions or additional redactions are applied, the Parties must follow the

procedures set forth in and otherwise comply with Sections 5.5 and 5.6 of this Stipulation and

Order with respect to the substitution of the redacted document for the original and any challenges

to such redactions.



                                                 15
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 16 of 40




       6.         INADVERTENT         FAILURE         TO     IDENTIFY         MATERIALS          AS

“CONFIDENTIAL” OR “HIGHLY CONFIDENTIAL’’: Any Party who inadvertently fails to

identify Discovery Material as “Confidential” or “Highly Confidential” shall have thirty (30) days

from the discovery of its oversight to correct its failure. Such failure shall be corrected by

providing the Receiving Party written notice of the error and substituted copies of the inadvertently

produced Discovery Material. The Receiving Party shall thereafter treat the information as

Confidential or Highly Confidential Discovery Material. To the extent such information may have

been disclosed to anyone not authorized to receive “Confidential” or “Highly Confidential”

Discovery Material under the terms of this Stipulation and Order, the Receiving Party shall make

reasonable efforts to retrieve the Discovery Material promptly and to avoid any further disclosure.

Should any Party seek to designate (or “upward designate” under paragraph 4.3) for the first time

as “Confidential” or “Highly Confidential” any Discovery Material less than five (5) days before

the date of a duly-noticed deposition of a deponent, then, notwithstanding any provision herein to

the contrary, such Discovery Material may be shown to that deponent at his or her deposition

provided that (a) the deponent is a current employee of the Disclosing Party (or, where relevant, of

the “upward designating” party); or (b) the requirements of paragraph 7.1(i) have been satisfied.

       7.         ACCESS TO AND USE OF PROTECTED MATERIAL

                  7.1   Disclosure of Confidential Information Documents: Unless otherwise

ordered by the Court or permitted in writing by the Disclosing Party, a Receiving Party may

disclose any information or item designated as “Confidential” only to the following persons:

                        a)     The Court and court personnel in this Action and any appellate court

in this Action.

                        b)     The Receiving Party’s Outside Counsel to whom it is reasonably



                                                 16
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 17 of 40




necessary to disclose the information for this Action and their legal, clerical, or support staff,

including temporary or contract staff.

                       c)      The Receiving Party’s In-House Counsel to whom it is reasonably

necessary to disclose the information for this Action.

                       d)      The Parties’ insurers and insurers’ counsel participating in matters

relating to this Action and their legal, clerical, or support staff, including temporary or contract

staff.

                       e)      No more than four (4) of the Receiving Party’s Principals who have

signed the Acknowledgment, except that, upon identification of that Principal, any Disclosing

Party shall have five (5) days to petition the Court to challenge the Principal’s status as a Principal

to whom “Confidential” Information may be disclosed. Pending a decision whether “Confidential”

Information may be disclosed to such a Principal, no “Confidential” Information shall be disclosed

to that Principal without the consent of the Disclosing Party.

                       f)      Professional    court   reporters,   their staffs,   video operators

transcribing deposition or testimony in this Action, and Professional Vendors to whom disclosure

is reasonably necessary for this Action.

                       g)      Persons who Counsel have a good faith basis to believe are authors

or recipients (including those referenced as “cc” or “bcc” recipients on a document (collectively,

“cc’s”)) of the Confidential Discovery Material or who had access to or the authority to access or

obtain such Confidential Discovery Material in the normal or authorized course of business

(including but not limited to such Person’s supervisor(s) at or after the time the material was

created).

                       h)      Any person who is a current employee of the Disclosing Party.



                                                  17
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 18 of 40




                        i)      Any witness who is called, or who counsel for a Party in good faith

believes may be called, to testify at trial or deposition in this Action, provided that (1) the testimony

of such person has been duly noticed, or such person has been identified as a person with

knowledge in a party’s initial disclosures or responses to interrogatories, or has been listed on a

party’s pre-trial witness list; and (2) such person has either (a) executed the Acknowledgment; or

(b) been provided with a copy of this Stipulation and Order, and has been informed of the

obligation not to disclose any information from any Protected Material to persons other than those

specifically authorized by the Stipulation and Order without express written consent of the party

who designated the information as Protected Material or order of the Court.

                        j)      Any Expert to whom disclosure is reasonably necessary for this

Action, provided that the Expert has first executed the Acknowledgment, and further provided that

any report created by such Expert that relies on or incorporates Confidential Discovery Material

in whole or in part shall be designated as “CONFIDENTIAL” by the party responsible for its

creation.

                        k)      Any outside photocopying, data processing, graphic production

services, litigation support services, mock jurors, or investigators employed by the Parties or their

Counsel to assist in this Action and computer personnel performing duties in relation to a

computerized litigation system.

                        l)      Any mediator or arbitrator engaged by the Parties to this Action,

provided such person has first executed the Acknowledgment.

                        m)      Any other person or entity who counsel for the Disclosing Party

agrees, after conferring in good faith, should have access to Confidential Discovery Material or

who, upon motion with good cause shown, or upon application made by a Party (including by



                                                   18
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 19 of 40




application made in the course of a deposition where the ability to show such material to the

deponent is at issue), the Court orders may have access.

                  7.2   Disclosure of “Highly Confidential” Information: Unless otherwise ordered

by the Court or permitted in writing by the Disclosing Party, a Receiving Party may disclose

information of items designated as “Highly Confidential” only to the following persons, provided

however, that persons set out in Sections 7.2(c) to (j) will sign the Acknowledgement prior to

disclosure:

                        a)     The Court and court personnel in this Action and any appellate court

in this Action.

                        b)     The Receiving Party’s Outside Counsel to whom it is reasonably

necessary to disclose the information for this Action and their legal, clerical, or support staff,

including temporary or contract staff.

                        c)     The Receiving Party’s In-House Counsel to whom it is reasonably

necessary to disclose the information for this Action, provided such person has first executed the

Acknowledgment.

                        d)     The Parties’ insurers and insurers’ counsel participating in matters

relating to this Action and their legal, clerical, or support staff, including temporary or contract

staff.

                        e)     Professional court reporters, stenographers, video operators

transcribing depositions or testimony in this Action and Professional Vendors to whom disclosure

is reasonably necessary for this litigation.

                        f)     Any person who Counsel has a good faith basis to believe authored

or previously received the Highly Confidential Discovery Material (including “cc’s”), or who had



                                                19
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 20 of 40




access to such Highly Confidential Discovery Material in the normal course of business in their

capacity as a co-worker in the same business unit or as a direct or indirect supervisor of or

compliance monitor of an author, recipient or “cc” of such material.

                       g)        During the conduct of their depositions, to anyone who is either (i)

a current employee of the Disclosing Party, provided that the requirements of paragraph 7.1(i)(2)

have been satisfied or (ii) or a former officer, FX trader or FX salesperson (or one of their

assistants) of the Disclosing Party, provided that they were employed by the Disclosing Party when

the Highly Confidential material was created and provided that the requirements of paragraph

7.1(i)(2) have been satisfied.

                       h)        Any Expert to whom disclosure is reasonably necessary for this

Action, provided that the Expert has first executed the Acknowledgment, and further provided that

any report created by such Expert that relies on or incorporates Highly Confidential Discovery

Material in whole or in part shall be designated as “HIGHLY CONFIDENTIAL” by the party

responsible for its creation.

                       i)        Any outside photocopying, data processing, graphic production

services, litigation support services, mock jurors, or investigators employed by the parties or their

counsel to assist in this Action and computer personnel performing duties in relation to a

computerized litigation system.

                       j)        Any mediator or arbitrator engaged by the named parties to this

Action, provided such person has first executed the Acknowledgment.

                       k)        Any person or entity who counsel for the Disclosing Party agrees,

after conferring in good faith, should have access to Highly Confidential Discovery Material or

who, upon motion with good cause shown, or upon application made by a Party (including by



                                                  20
      Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 21 of 40




application made in the course of a deposition where the ability to show such material to the

deponent is at issue), the Court orders may have access.

                    7.3    Disclosure of Interbank Chat Documents: To the extent that any Interbank

Chat Documents are designated as “Highly Confidential,” a Receiving Party may, notwithstanding

the provisions of paragraph 7.2 above, also disclose Interbank Chat Documents to any witness who

is called, or who counsel for a Party in good faith believes may be called, to testify at trial or

deposition in this Action, provided that (i) the witness (or the witnesses’ employer as of the date

of the creation of the document) is referenced in the Interbank Chat Document, or the witness is a

current or former employee of a bank reflected in the Interbank Chat Document to be disclosed

and (ii) the requirements of paragraph 7.1(i)(2) have been satisfied. For the avoidance of doubt,

the          term         “a      bank        reflected      in      the       Interbank       Chat

Document” includes any bank that employed a person who received, sent or had access to the

Interbank Chat Document.

                    7.4    Disclosure of Personal Data: To the extent that any Discovery Material is

designated “Personal Data - Highly Confidential” or “Personal Data - Confidential,” the Receiving

Party shall, in addition to whatever obligations are imposed under section 8 below, meet and confer

with the Disclosing Party before producing such Discovery Material to a non-signatory to this

Stipulation.

        8.          RESPONSIBILITY FOR COMPLIANCE. The Party’s counsel who discloses

“Confidential” or “Highly Confidential” Discovery Material shall be responsible for assuring

compliance with the terms of this Stipulation and Order with respect to persons to whom such

“Confidential” or “Highly Confidential” Discovery Material is disclosed and shall obtain and

retain the original Acknowledgements executed by qualified recipients of “Confidential” or



                                                   21
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 22 of 40




“Highly Confidential” Discovery Material (if such execution is required by the terms of this order).

If it comes to a Party or non-party’s attention that any Discovery Materials that it designated for

protection do not qualify for protection at all or do not qualify for the level of protection initially

asserted, that Party or non-party must promptly notify all other Parties that it is withdrawing the

mistaken designation.

          9.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

OTHER LITIGATION.

               9.1      If, at any time, any Discovery Materials governed by this Stipulation and

Order are subpoenaed by any court, administrative or legislative body, or by any other person or

entity purporting to have authority to require the production thereof, the Party to whom the

subpoena is directed shall, to the extent permitted by applicable law and the rules and requirements

of any relevant governmental or regulatory authority, promptly, and in no event more than five (5)

business days if reasonably practicable, give written notice to the Disclosing Party and must

include a copy of the subpoena or request. Nothing in this Stipulation and Order shall be construed

to require the Party to whom the subpoena is directed to give such written notice where prohibited

by law.

               9.2      The Party to whom the subpoena is directed also must immediately inform

in writing the party who caused the subpoena to issue that some or all of the material covered by

the subpoena is the subject of this Stipulation and Order and deliver a copy of this Stipulation and

Order promptly to the party.

               9.3      The purpose of imposing these duties is to alert the interested parties to the

existence of this Stipulation and Order and to afford the Disclosing Party in this case an opportunity

to protect its confidentiality interest in the court from which the subpoena or order is issued. The



                                                  22
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 23 of 40




Disclosing Party shall bear all responsibility for any objections to the production of such Discovery

Materials, except that the Party receiving any subpoena shall not voluntarily make any production

of another Party’s “Confidential” or “Highly Confidential” Discovery Materials until resolution of

any objections interposed by the Disclosing Party, unless compelled by court order issued after

giving notice to the Disclosing Party. Nothing in this Stipulation and Order shall be construed as

authorizing or requiring a Party to disobey any law, court order, or information request or subpoena

from any federal, state, or foreign regulatory agency or self-regulatory organization requiring the

production of Discovery Materials, or as limiting the authority of the Court.

       10.     CHALLENGES TO DESIGNATIONS AND ACCESS. Entry of this Stipulation

and Order shall be without prejudice to any Party’s motion for relief from or the modification of

the provisions hereof or to any other motion relating to the production, exchange, or use of any

document or ESI, or other information in the course of this Action. If, at any time, a Party objects

to a designation of Discovery Materials as “Confidential” or “Highly Confidential,” or disputes

the limitations on access to be accorded such information under this order, that Party shall notify

the Disclosing Party, in writing, of its disagreement and specifically identify the information or

restriction on access in dispute. Following receipt of such notification, counsel for the Disclosing

Party and the Party challenging the designation shall meet and confer in an effort to resolve any

disagreement. If, despite their good faith effort, the Parties do not resolve their disagreement

within ten (10) days of the Disclosing Party’s receipt of the written notice, the Party contesting the

designation or restriction on access may thereafter petition the Court, consistent with the governing

local rules and individual practices, on the propriety of the designation. While the challenging

Party must initiate the motion before the Court, it is the burden of the Party seeking protection

under this order to demonstrate that the “Confidential’’ or “Highly Confidential” designation is



                                                 23
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 24 of 40




appropriate. Until the Receiving Party applies to the Court for a ruling on the designation and the

Court rules on that motion, the Discovery Materials in question will continue to be treated as

“Confidential” or “Highly Confidential” under this Stipulation and Order, and a challenge under

this paragraph shall not affect a Party’s right of access to “Confidential” or “Highly Confidential”

Discovery Material or to disclose information as provided for in this Stipulation and Order. A

Party does not waive its right to challenge a “Confidential,” “Highly Confidential,” “Personal Data

- Confidential,” or “Personal Data — Highly Confidential” designation by not electing to mount a

challenge promptly after the original designation is made.

       11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.                                  If a

Receiving Party learns that, by inadvertence, it has disclosed Protected Material to any person or

in any circumstance not authorized under this Stipulation and Order, the Receiving Party must

immediately (a) notify in writing the Designating Party of the unauthorized disclosures; (b) use its

best efforts to retrieve all copies of the Protected Material; (c) inform the person or persons to

whom unauthorized disclosures were made of all the terms of this Stipulation and Order; and

(d) request such person or persons to execute the Acknowledgement that is attached hereto as

Exhibit A.

       12.     SUBMITTING        “CONFIDENTIAL”          AND      “HIGHLY       CONFIDENTIAL”

INFORMATION WITH THE COURT.                   If a Party wishes to file a document containing

“Confidential” or ‘‘Highly Confidential” with the Court, it shall do so in compliance with Section

5.6 and the Court’s Individual Practices.




                                                24
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 25 of 40




        13.    USE      AND       DISCLOSURE          OF      INDEPENDENTLY            OBTAINED

INFORMATION. Nothing herein shall impose any restriction on the use or disclosure by a Party

or its agent of its own information, or of publicly available information, or of information lawfully

available to that party, or of information that lawfully came into the possession of the Party

independent of any disclosure of Discovery Material made in this Action.

        14.    ADVICE TO CLIENT. Nothing in this Stipulation and Order will bar or otherwise

restrict counsel from rendering advice to his or her client with respect to this matter or from

generally referring to or relying upon “Confidential” or “Highly Confidential” material in

rendering such advice so long as counsel does not specifically disclose the substance of the

“Confidential” or “Highly Confidential” material.

        15.    PRE-TRIAL APPLICATION ONLY. This Stipulation and Order shall apply to

pre-trial proceedings in this Action and shall have no application at trial. The Parties agree to

confer in good faith on a protective order to govern during trial in this Action. This Stipulation

and Order, however, shall remain in effect until such time as an order to govern trial proceedings

is entered.

        16.    DURATION OF ORDER/RETURN OF “CONFIDENTIAL” AND “HIGHLY

CONFIDENTIAL” INFORMATION.

               16.1    All provisions of this Stipulation and Order restricting the use of

“Confidential” or “Highly Confidential” information shall continue to be binding after the

conclusion of this Action unless otherwise agreed or ordered by the Court. Within sixty (60) days

of the conclusion of this Action (whether by entry of a final order of dismissal, judgment,

settlement, or disposition on appeal, or otherwise, and where the time for any further appeals has

expired), all parties in receipt of Confidential or Highly Confidential Discovery Material shall



                                                 25
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 26 of 40




make commercially reasonable efforts to either return such materials and copies thereof to the

Disclosing Party or destroy such materials and certify that fact. The Receiving Party is not required

to return or destroy Confidential Material that (i) is stored on backup storage media made in

accordance with regular data backup procedures for disaster recovery purposes; (ii) is located in

the email archive system or archived electronic files of departed employees; or (iii) is subject to

legal hold obligations provided however, that these materials continue to be subject to the terms

of this Stipulation and Order. Backup storage media will not be restored for purposes of returning

or certifying destruction of Confidential or Highly Confidential Discovery Material but such

retained information shall continue to be treated in accordance with the Stipulation and Order.

Counsel of record shall also be permitted to keep a copy of Confidential or Highly Confidential

Discovery Material to the extent that it is incorporated into any pleadings, motions or other work

product. In that case, counsel of record shall continue to treat the Confidential or Highly

Confidential Discovery Material in accordance with this Stipulation and Order. Upon request,

counsel of record shall certify in writing that they have complied with this paragraph.

       17.     RESERVATION OF RIGHTS. Nothing contained in this Stipulation and Order or

any designation of confidentiality hereunder, or any failure to make such designation, shall be used

or characterized by any party as an admission by a Party or a Party opponent. Nothing in this

Stipulation and Order shall be deemed an admission that any particular information designated as

“Confidential” or “Highly Confidential” is entitled to protection under the Stipulation and Order,

Federal Rule of Civil Procedure 26(c), or any other law. Nothing in this Stipulation and Order

shall be construed as granting any person or entity a right to receive specific “Confidential” or

“Highly Confidential” information where a court has entered an order precluding that person or

entity from obtaining access to that information. The Parties specifically reserve the right to



                                                 26
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 27 of 40




challenge the designation of any particular information as “Confidential” or “Highly Confidential”

and agree that by stipulating to entry of this Stipulation and Order, no Party waives any right it

otherwise would have to object to disclosing or producing any information or item on any ground

not addressed in this Stipulation and Order. Similarly, no Party waives any right to object on any

ground to introduction or use as evidence of any of the Disclosure or Discovery Material covered

by this Stipulation and Order.

       18.      STANDARD OF CARE.               The recipient of any “Confidential” or “Highly

Confidential” Discovery Material shall maintain such material in a secure and safe area and shall

exercise a standard of due and proper care with respect to the storage, custody, use, and/or

dissemination sufficient to safeguard against unauthorized or inadvertent disclosure of such

material.    “Confidential” or “Highly Confidential” Discovery Material shall not be copied,

reproduced, extracted or abstracted, except to the extent that such copying, reproduction,

extraction or abstraction is reasonably necessary for the conduct of this Action. All such copies,

reproductions, extractions, and abstractions shall be subject to the terms of this Stipulation and

Order and labeled in the same manner as the designated material on which they are based. The

recipient of Personal Data shall protect these materials with the same degree of care that they use

to protect and safeguard their own like information, but not less than the degree of care required

of financial institutions to meet their own obligations as to such data given its sensitivity and value.

Such measures shall include, but are not limited to, maintaining the data in encrypted form when

not being used, restricting access to the data to persons employed by counsel or experts who are

actively assisting counsel and experts in this Action, and ensuring that the data is not copied,

reproduced, extracted or abstracted except to the extent that such acts are reasonably necessary for

the conduct of this Action. Any such copies, reproductions, extractions or abstractions are



                                                  27
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 28 of 40




Personal Data and are subject to the same restrictions and controls.

       19.     USE AND DISCLOSURE OF OWN INFORMATION. Nothing in this Stipulation

and Order shall be construed to limit any Disclosing Party’s use or disclosure of its own

documents, materials, or information that have been designated as “Confidential” or “Highly

Confidential” pursuant to this Stipulation and Order.

       20.     EFFECT ON OTHER AGREEMENTS. Nothing in this Stipulation and Order shall

be construed to effect, amend, or modify any existing confidentiality agreements between, or

protective orders applicable to, any of the Parties hereto.

       21.     MODIFICATION. This Stipulation and Order may be changed only by agreement

of the Parties or by an order of this Court. Except as provided herein, this Stipulation and Order

shall not prejudice the right of any Party or non-party to move the Court to broaden or restrict the

rights of access to and use of particular Discovery Material, or to seek modification of this

Stipulation and Order upon due notice to all other Parties and affected non-parties.

       22.     THIRD-PARTY DISCOVERY.

               22.1    The Parties shall serve a copy of this Stipulation and Order simultaneously

with any discovery request made to a non-party in this Action. Any Party shall be entitled to seek

and enforce compliance with any non-party subpoena served in this matter by any other Party.

Further, in the event a non-party produces information in response to a subpoena or request, any

Party receiving such information from the non-party shall ensure that all other Parties receive

copies of the non-party’s production within ten (10) business days of Party’s receipt of such

production, or in the case of voluminous material or other exceptional circumstances, the Party

receiving such information from the non-party shall notify all other Parties of its receipt of such

production within five (5) business days, and shall provide copies of the non-party production to



                                                 28
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 29 of 40




all other Parties as soon as practicable.

                22.2    A non-party from whom discovery is sought by one or more Parties to this

Action may designate Discovery Material that it produces as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL” consistent with section 4 and the other terms of this Stipulation and Order.

Under such circumstances, Discovery Material designated “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” “PERSONAL DATA - CONFIDENTIAL” or “PERSONAL DATA -

HIGHLY CONFIDENTIAL” by a non-party shall be assigned the same protection as Discovery

Material so designated by a Disclosing Party, and all duties applicable to a Disclosing Party under

this Stipulation and Order shall apply to the non-party.

        23.     NEW PARTIES TO THIS ACTION. In the event that additional persons or entities

become parties to this Action, such parties shall not have access to Confidential or Highly

Confidential Material produced by or obtained from any Disclosing Party until the newly joined

parties or their counsel endorse a copy of the Acknowledgement and file it with the Court.

        24.     COURT RETAINS JURISDICTION. The Court retains jurisdiction even after

final disposition of this litigation to enforce this Stipulation and Order by the sanctions set forth in

Rule 37 of the Federal Rules of Civil Procedure and any other sanctions as may be available to the

presiding judge, including the power to hold parties or other violators of this Stipulation and Order

in contempt and to make such amendments, modifications, deletions, and additions to this

Stipulation and Order as the Court may from time to time deem appropriate.




                                                  29
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 30 of 40




       25.    EXECUTION. This Stipulation and Order may be executed in counterparts. This

Stipulation and Order shall become effective as a stipulation as among the executing Parties

immediately upon its execution by such executing Parties.

Dated: February 22, 2021
New York, New York

                 24th day of February 2021:
SO ORDERED this _____




STEWART D. AARON
UNITED STATES MAGISTRATE JUDGE




                                              30
     Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 31 of 40




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------x
                                      :
 ALLIANZ GLOBAL INVESTORS GMBH, et    :                        Case No. 1:18-cv-10364
 al.,                                 :
                                      :
                          Plaintiffs, :
                                      :
             v.                       :
                                      :
 BANK OF AMERICA CORPORATION, et      :
 al.,                                 :
                                      :
                        Defendants. :

-----------------------------------------------------------x

               ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY
                  STIPULATION AND ORDER OF CONFIDENTIALITY


        I, ________________________________, under penalty of perjury, 28 U.S.C. §1746,

declare as follows:

        1.       Information, including documents and things, designated as “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL” as defined in the Stipulation and Order of Confidentiality

entered in the above-captioned Action (the “Stipulation and Order”), is being provided to me

pursuant to the restrictions of the Stipulation and Order.

        2.       I have been given a copy of and have read the Stipulation and Order.

        3.       I am familiar with the terms of the Stipulation and Order, and I agree to comply

with and to be bound by its terms.

        4.       I submit to the jurisdiction of the United States District Court for the Southern

District of New York for enforcement of the Stipulation and Order.

        5.       I acknowledge that violation of the Stipulation and Order may result in penalties


                                                        31
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 32 of 40




for contempt of court.

        6.     I agree to not use any Confidential or Highly Confidential Discovery Materials

disclosed to me pursuant to the Stipulation and Order except for purposes of the above-captioned

litigation, except as otherwise set forth in paragraph 3, and not to disclose any of this information

to persons other than those specifically authorized by the Stipulation and Order, without the

express written consent of the party who designated the information as confidential or by order

of the presiding judge.

        7.     I agree to notify any stenographic, clerical, or technical personnel who are

required to assist me of the terms of this Stipulation and Order and of its binding effect on them

and me.



Name:

Job Title:

Employer:



Signed at [PLACE], this _____ day of                          , 20___.




                                                 32
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 33 of 40




SO STIPULATED AND AGREED:

QUINN EMANUEL URQUHART & SULLIVAN, LLP

By: /s/ Daniel L. Brockett
Daniel L. Brockett
51 Madison Avenue, 22nd Floor
New York, New York 10010
Telephone: (212) 849-7000
Fax: (212) 849-7100
danbrockett@quinnemanuel.com

Jeremy D. Andersen (pro hac vice)
Anthony Alden (pro hac vice)
Johanna Ong (pro hac vice)
865 South Figueroa Street, 10th Floor
Los Angeles, California 90017
Telephone: (213) 443-3000
Fax: (213) 443-3100
jeremyandersen@quinnemanuel.com
anthonyalden@quinnemanuel.com
johannaong@quinnemanuel.com

Counsel for Plaintiffs




                                        33
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 34 of 40




SHEARMAN & STERLING LLP                                  ALLEN & OVERY LLP

By: /s/ Jeffrey J. Resetarits                            By: /s/ Laura R. Hall
Adam S. Hakki                                            David C. Esseks
Richard F. Schwed                                        Laura R. Hall
Jeffrey J. Resetarits                                    Rebecca Delfiner
599 Lexington Avenue                                     1221 Avenue of the Americas
New York, New York 10022                                 New York, New York 10020
Telephone: (212) 848-4000                                Telephone: (212) 610-6300
ahakki@shearman.com                                      david.esseks@allenovery.com
rschwed@shearman.com                                     laura.hall@allenovery.com
jeffrey.resetarits@shearman.com                          rebecca.delfiner@allenovery.com

Attorneys for Defendants Bank of America                 PATTERSON BELKNAP WEBB & TYLER
Corporation, Bank of America, N.A. and                   LLP
Merrill Lynch, Pierce, Fenner & Smith
Incorporated                                             By: /s/ Alejandro H. Cruz
                                                         Joshua A. Goldberg
                                                         Alejandro H. Cruz
                                                         Camille L. Fletcher
                                                         1133 Avenue of the Americas
                                                         New York, NY 10036
                                                         (212) 336-2000
                                                         jgoldberg@pbwt.com
                                                         acruz@pbwt.com
                                                         cfletcher@pbwt.com

                                                         Attorneys for Defendants BNP Paribas Group,
                                                         BNP Paribas USA, Inc., BNP Paribas S.A.
                                                         and BNP Paribas Securities Corp.1




1
       Allen & Overy LLP does not represent Defendants BNP Paribas Group, BNP Paribas USA, Inc., BNP
       Paribas S.A. and BNP Paribas Securities Corp. with respect to claims by Claimants affiliated with
       BlackRock, Inc.


                                                    34
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 35 of 40




SULLIVAN & CROMWELL LLP                       COVINGTON & BURLING LLP

By: /s/ Matthew A. Schwartz                   By: /s/ Andrew A. Ruffino
Matthew A. Schwartz                           Andrew A. Ruffino
Matthew A. Peller                             620 Eighth Avenue
Jacob B. Lieberman                            New York, New York 10018
125 Broad Street                              Telephone: (212) 841-1000
New York, New York 10004                      aruffino@cov.com
Telephone: (212) 558-4000
schwartzmatthew@sullcrom.com                      Andrew D. Lazerow
pellerm@sullcrom.com                              850 Tenth Street, N.W.
liebermanj@sullcrom.com                           Washington, D.C. 20001
                                                  Telephone: (202) 662-6000
                                                  alazerow@cov.com

Attorneys for Defendant Barclays Bank PLC,    Attorneys for Defendants Citigroup Inc.,
Barclays PLC and Barclays Capital Inc.        Citibank, N.A., and Citigroup Global
                                              Markets Inc.


CAHILL GORDON & REINDEL LLP                   LATHAM & WATKINS LLP

By: /s/ David G. Januszewski                  By: /s/ Joseph Serino, Jr.
David G. Januszewski                          Joseph Serino, Jr.
Herbert S. Washer                             885 Third Avenue
Elai E. Katz                                  New York, New York 10022
Jason M. Hall                                 Telephone: (212) 906-1717
Sheila C. Ramesh                              joseph.serino@lw.com
Miles Wiley
80 Pine Street                                KING & SPALDING LLP
New York, New York 10005
Telephone: (212) 701-3000                     By: /s/ G. Patrick Montgomery
djanuszewski@cahill.com                       G. Patrick Montgomery (admitted pro hac
hwasher@cahill.com                            vice)
ekatz@cahill.com                              1700 Pennsylvania Ave., NW
jhall@cahill.com                              Washington, DC 20006
sramesh@cahill.com                            Telephone: (202) 626-5444
mwiley@cahill.com                             pmontgomery@kslaw.com

Attorneys for Defendants Credit Suisse AG     Attorneys for Defendants Deutsche Bank AG
and Credit Suisse Securities (USA) LLC        and Deutsche Bank Securities Inc.




                                             35
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 36 of 40




CLEARY GOTTLIEB STEEN &                  LOCKE LORD LLP
HAMILTON LLP

By: /s/ Rishi Zutshi                     By: /s/ J. Matthew Goodin
Thomas J. Moloney                        Gregory T. Casamento
Rishi Zutshi                             3 World Financial Center
One Liberty Plaza                        New York, New York 10281
New York, New York 10006                 Telephone: (212) 812-8325
Telephone: (212) 225-2000                gcasamento@lockelord.com
tmoloney@cgsh.com
rzutshi@cgsh.com                         Roger B. Cowie
                                         2200 Ross Avenue, Suite 2800
Attorneys for Defendants The Goldman     Dallas, TX 75201
Sachs Group, Inc. and Goldman Sachs &    Telephone: (214) 740-8000
Co. LLC                                  rcowie@lockelord.com

                                         J. Matthew Goodin
                                         Julia C. Webb
                                         111 South Wacker Drive
                                         Chicago, IL 60606
                                         Telephone: (312) 443-0700
                                         jmgoodin@lockelord.com
                                         jwebb@lockelord.com

                                         Attorneys for Defendants HSBC Bank plc,
                                         HSBC North America Holdings, Inc., HSBC
                                         Bank USA, N.A., and HSBC Securities (USA)
                                         Inc.




                                        36
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 37 of 40




SKADDEN, ARPS, SLATE,                                PAUL, WEISS, RIFKIND, WHARTON &
 MEAGHER & FLOM LLP                                  GARRISON LLP

By: /s/ Boris Bershteyn                              By: /s/ Joseph J. Bial
Boris Bershteyn                                      Joseph J. Bial
Peter S. Julian                                      Kenneth A. Gallo
Tansy Woan                                           2001 K Street NW
One Manhattan West                                   Washington, DC 20006
New York, New York 10001                             Telephone: (202) 223-7300
Telephone: (212) 735-3000                            jbial@paulweiss.com
boris.bershteyn@skadden.com                          kgallo@paulweiss.com
peter.julian@skadden.com
tansy.woan@skadden.com                               Michael E. Gertzman
                                                     Andrew C. Finch
Gretchen Wolf (admitted pro hac vice)                Anand Sithian
155 N. Wacker Dr., Suite 2700                        1285 Avenue of the Americas
Chicago, Illinois 60606                              New York, New York 10019
Telephone: (312) 407-0956                            Telephone: (212) 373-3000
gretchen.wolf@skadden.com                            mgertzman@paulweiss.com
                                                     afinch@paulweiss.com
Paul M. Kerlin (admitted pro hac vice)               asithian@paulweiss.com
1440 New York Avenue N.W.
Washington, DC 20005                                 Attorneys for Defendant MUFG Bank, Ltd.
Telephone: (202) 371-7000
paul.kerlin@skadden.com

DONTZIN NAGY & FLEISSIG LLP

By: /s/ Tibor L. Nagy, Jr.
Tibor L. Nagy, Jr.
Anuja Thatte
Jason A. Kolbe
980 Madison Avenue
New York, NY 10075
212-717-2900
tibor@dnfllp.com
athatte@dnfllp.com
jkolbe@dnfllp.com

Attorneys for Defendants JPMorgan Chase &
Co., JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities LLC2

2
       Skadden, Arps, Slate, Meagher & Flom LLP does not represent JPMorgan Chase & Co., JPMorgan Chase
       Bank, N.A. and J.P. Morgan Securities LLC with respect to claims by BlackRock, Inc. or BlackRock-
       related entities listed in Appendix C of the complaint.


                                                  37
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 38 of 40




WACHTELL, LIPTON, ROSEN & KATZ              MOORE AND VAN ALLEN PLLC

By: /s/ Jonathan Moses                      By: /s/ James P. McLoughlin, Jr.
Jonathan Moses                              James P. McLoughlin, Jr.
51 West 52nd Street                         Mark A. Nebrig
New York, New York 10019                    Joshua D. Lanning
Telephone: (212) 403-1000                   100 N. Tryon Street, Suite 4700
                                            Charlotte, North Carolina 28202
                                            Telephone: (704) 331-1000
                                            jimmcloughlin@mvalaw.com
                                            marknebrig@mvalaw.com
                                            joshlanning@mvalaw.com

Attorneys for Defendants Morgan Stanley,    Attorneys for Defendants The Royal Bank of
Morgan Stanley & Co., LLC, and Morgan       Canada and RBC Capital Markets, LLC
Stanley & Co. International PLC




                                           38
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 39 of 40




DAVIS POLK & WARDWELL LLP                              LINKLATERS LLP

By:/s/ Paul S. Mishkin                                 By: /s/ James R. Warnot, Jr.
Paul S. Mishkin                                        James R. Warnot, Jr.
Adam G. Mehes                                          Patrick C. Ashby
Maude Paquin                                           Nicole E. Jerry
450 Lexington Avenue                                   1345 Avenue of the Americas
New York, New York 10017                               New York, New York 10105
Telephone: (212) 450-4000                              Telephone: (212) 903-9000
paul.mishkin@davispolk.com                             james.warnot@linklaters.com
adam.mehes@davispolk.com                               patrick.ashby@linklaters.com
maude.paquin@davispolk.com                             nicole.jerry@linklaters.com
                                                       Adam S. Lurie
Attorneys for Defendants The Royal Bank of
                                                       601 13th St. NW
Scotland plc and NatWest Markets Securities
                                                       Suite 400
Inc.
                                                       Washington, DC 20005
                                                       Telephone : (202) 654-9227
                                                       adam.lurie@linklaters.com


                                                       MAYER BROWN LLP
                                                       By: /s/ Andrew J. Calica
                                                       Steven Wolowitz
                                                       Henninger S. Bullock
                                                       Andrew J. Calica
                                                       Victoria D. Whitney
                                                       1221 Avenue of the Americas
                                                       New York, New York 10020-1001
                                                       Telephone: (212) 506-2500
                                                       swolowitz@mayerbrown.com
                                                       hbullock@mayerbrown.com
                                                       acalica@mayerbrown.com
                                                       vwhitney@mayerbrown.com
                                                       Attorneys for Defendants Société Générale S.A.
                                                       and SG Americas Securities, LLC 3




3
       Linklaters LLP does not represent Société Générale or SG Americas Securities, LLC with respect to claims
       by BlackRock, Inc. or the BlackRock-related entities listed in Appendix C of the Complaint.


                                                     39
    Case 1:18-cv-10364-LGS-SDA Document 767 Filed 02/24/21 Page 40 of 40




HOGAN LOVELLS US LLP                                   GIBSON, DUNN & CRUTCHER LLP

By: /s/ Marc Gottridge                                 By: /s/ Eric J. Stock
Marc Gottridge                                         Eric J. Stock
Lisa Fried                                             200 Park Avenue, 48th Floor
Benjamin Fleming                                       New York, New York 10166
Charles Barrera Moore                                  Telephone: (212) 351-4000
390 Madison Avenue                                     estock@gibsondunn.com
New York, New York 10017
Telephone: (212) 918-3000                              Attorneys for Defendants UBS AG and UBS
lisa.fried@hoganlovells.com                            Securities, LLC
marc.gottridge@hoganlovells.com
benjamin.fleming@hoganlovells.com
charles.moore@hoganlovells.com


EVERSHEDS SUTHERLAND LLP

By: /s/ Lewis S. Wiener
Lewis S. Wiener
Ronald W. Zdrojeski
Meghana D. Shah
1114 Avenue of the Americas, 40th Floor
New York, New York 10036
Telephone: (212) 389-5000
lewiswiener@eversheds-sutherland.com
ronzdrojeski@eversheds-sutherland.com
meghanashah@eversheds-sutherland.com

Attorneys for Defendant Standard Chartered
Bank4




4
       Eversheds Sutherland (US) LLP only represents Standard Chartered Bank with respect to claims by Allianz
       Plaintiffs, Brevan Howard Plaintiffs, CalSTRS, Norges, and PIMCO Plaintiffs, as defined in the Second
       Amended Complaint.


                                                     40
